Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146538                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
  IN RE RAYMOND A. AND SUZANNE                                                                                       Justices
  ELAINE NOWAK REVOCABLE
  LIVING TRUST,
  ____________________________________
  LORRAINE ANN READER,
           Appellee,
  v                                                                SC: 146538
                                                                   COA: 298212
                                                                   Kent CC: 08-185901-TV
  DENNIS LAFAVE and JEAN LAFAVE,
  as Trustees of the RAYMOND A. AND
  SUZANNE ELAINE NOWAK
  REVOCABLE LIVING TRUST,
                Appellants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           h0520
                                                                              Clerk